Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333- Commission on November 20, 2007 Registration No. 811-08292 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, TS31, Hartford, CT 06l56 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, Hartford, Connecticut 06156 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Title of Securities being Registered:ING VUL-CV Variable Universal Life Insurance Policies. PART A INFORMATION REQUIRED IN A PROSPECTUS ING VUL-CV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated [February 1, 2008], to the Prospectus Dated [February 1, 2008] This Supplement adds certain information to your Prospectus, dated [February 1, 2008]. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 17 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 146641 Page 1 of 2 February, 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 146641 Page 2 of 2 February 2008 ING VUL-CV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Evergreen Investment Management loan account. Company, LLC. · Has no guaranteed minimum value under the variable account. The value varies · Fidelity Management & Research Co. with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed account. · ING Clarion Real Estate Securities L.P. · Is subject to specified fees and charges including possible surrender charges. · ING Investment Management Advisors, Death Benefit Proceeds B.V. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Co. · Are calculated under your choice of options: · J.P. Morgan Investment Management Inc. Option 1  the base death benefit is the greater of the amount of base · Julius Baer Investment Management, insurance coverage you have selected or your policy value multiplied by the LLC appropriate factor from the definition of life insurance factors described in · Legg Mason Capital Management, Inc. Appendix A; · Lord, Abbett & Co. LLC Option 2  the base death benefit is the greater of the amount of base · Marsico Capital Management, LLC insurance coverage you have selected plus the policy value or your policy · Massachusetts Financial Services value multiplied by the appropriate factor from the definition of life insurance Company factors described in Appendix A; or · Morgan Stanley Investment Management, Option 3  the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus premiums paid minus withdrawals · Neuberger Berman, LLC taken or your policy value multiplied by the appropriate factor from the · Neuberger Berman Management Inc. definition of life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management outstanding loans, accrued loan interest and unpaid fees and charges. Company LLC · Are generally not subject to federal income tax if your policy continues to meet · Pioneer Investment Management, Inc. the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management · We pay compensation to broker/dealers whose registered representatives sell (Americas) Inc. the policy. See Distribution of the Policy , page 81 , for further information · Wells Capital Management, Inc. about the amount of compensation we pay. This prospectus describes what you should know before purchasing the ING VUL-CV variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is [February 1, 2008]. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED . TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 55 The Policys Features and Benefits 3 Termination of Coverage 65 Factors You Should Consider Befor TAX CONSIDERATIONS 67 Purchasing a Policy 6 Tax Status of the Company 67 Fees and Charges 8 Tax Status of the Policy 68 THE COMPANY, THE VARIABLE Diversification and Investor Control Requirements 68 ACCOUNT AND THE FIXED ACCOUNT 15 Tax Treatment of Policy Death Benefits 69 Security Life of Denver Insurance Company 15 Distributions Other than Death Benefits 69 The Investment Options 17 Other Tax Matters 71 DETAILED INFORMATION ABOUT ADDITIONAL INFORMATION 74 THE POLICY 21 General Policy Provisions 74 Underwriting 22 Distribution of the Policy 81 Purchasing a Policy 23 Legal Proceedings 84 Fees and Charges 28 Financial Statements 84 Death Benefits 35 APPENDIX A A-1 Additional Insurance Benefits 42 APPENDIX B B-1 Policy Value 53 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 23 Policy Date 23 Fixed Account 3 Policy Value 53 Fixed Account Value 53 Segment or Coverage Segment 36 Loan Account 55 Surrender Value 5 Loan Account Value 55 Target Premium 25 Monthly Processing Date 30 Valuation Date 53 Net Premium 3 Variable Account 3 Net Policy Value 4 Variable Account Value 53 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING VUL-CV 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits The Policy · This prospectus describes our standard [Product Name] variable universal life insurance policy. The policy provides death benefits, policy values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 27. Premium Payments · You choose when to pay and how much to pay. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient See Premium premiums may cause your policy to lapse. Payments, page 24. · You cannot pay additional premiums after age 121. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Investment Options · You may allocate your net premiums to the subaccounts of Security Life Separate Account L1 (the variable account) and to our fixed account. See The Investment · The variable account is one of our separate accounts and consists of subaccounts that invest in Options, page 17. corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain states page 26. may allow more than ten days. The length of the free look period that applies in your state will be stated in your policy. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. The free look refund that applies in your state will be stated in your policy. See Allocation of Net Premium, page 25, for details about how net premium will be allocated during the free look period. ING VUL-CV 3 Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 121, the amount of the death benefit will depend on which death benefit option is in See Death Benefits , effect when the insured person dies. page 35. · There are three death benefit options available under your policy: Option 1  the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Option 2  the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 3  the base death benefit is the greater of the amount of base insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 121, death benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 121 st birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loans, accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Death Benefit · Your policy will not lapse as long as your policy value minus any loan account value and accrued Guarantees loan interest (the net policy value) is enough to pay the periodic fees and charges when due. · Even if your net policy value is not enough to pay the periodic fees and charges, when due, the policy has two optional death benefit guarantees that can keep your policy from lapsing: See Death Benefit For issue ages 25-75, the 20-Year/Age 65 death benefit guarantee is an optional benefit that Guarantees, page 41. may be available, but only when you apply for the policy. If you select this guarantee, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for the greater of 20 years or to age 65 provided: - Your cumulative premium payments minus any partial withdrawals and any outstanding loan amount and accrued loan interest are at least equal to the sum of the 20-Year/Age 65 death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. There is a separate monthly charge for this guarantee. For issue ages 25-75, the lifetime death benefit guarantee is an optional benefit that may be available, but only when you apply for the policy. If you select this guarantee, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for the lifetime of the insured person provided: - Your cumulative premium payments minus any partial withdrawals and any outstanding loan amount and accrued loan interest are at least equal to the sum of the lifetime death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. There is a separate monthly charge for this guarantee. · The death benefit guarantees are subject to state approval and may not be available in some states. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are effective; and Insurance Benefits , Rider benefits that automatically come with your policy. page 42. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. Transfers are, however, subject to any limits, conditions and See Transfers, page 56. restrictions that we or the funds whose shares are involved may impose. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. ING VUL-CV 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 57. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 58. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your surrender value less the See Loans, page 55. periodic fees and charges to your next policy anniversary (or periodic fees and charges for the next 13 months if you take a loan within the 30-day period before your next policy anniversary). · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years one through five and at an annual rate of 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policys death benefit and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves your surrender value less than $500. See Partial · We charge a fee of $10 for each partial withdrawal. Withdrawals, · Partial withdrawals may reduce the amount of base and total insurance coverage under your page 63. policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time after the free look period while the insured person is alive. See Surrender, · Your surrender value is your policy value minus any surrender charge and your outstanding page 65. loan amount and accrued loan interest. · Surrender charges apply for the first ten years of each segment of base insurance coverage. The surrender charge rates shown are for the first through third segment years. Surrender charge rates generally decline beginning in the fourth segment year and reach zero beginning in the eleventh segment year. · Surrender charge rates vary by the insured persons age at the time each base insurance coverage segment is established and gender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. ING VUL-CV 5 Reinstatement · You may reinstate your policy and riders (other than the death benefit guarantee riders or Guaranteed Minimum Accumulation Benefit Rider) within five years of lapse if you still See Reinstatement, own the policy and did not surrender it and the insured person is still insurable. page 66. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse. · When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining when your policy lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when, together with your agent/registered representative, you consider an investment in the policy. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge may exceed the policy value because the surrender charge may be more than the cumulative premiums minus policy fees and charges. See Fees and Charges , Therefore, you should purchase a policy only if you intend and have the financial capability page 28. to keep the policy in force for a substantial period of time. · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any monthly processing date: See Lapse, page 65. A death benefit guarantee is not in effect; and Your net policy value is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your net policy value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contracts with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contracts will Policy, page 22. be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contracts with those of the policy described in this prospectus. ING VUL-CV 6 Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 17. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a See TAX life insurance contract. We believe it is reasonable to conclude that the policy will qualify as CONSIDERATIONS, a life insurance contract. page 67. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Partial withdrawals; Loans; Surrender; Lapse; and Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will cause income taxation to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for base insurance coverage than Policy , page 81. we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. ING VUL-CV 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment, take a partial withdrawal, surrender your policy, request an excess illustration or exercise the Overloan Lapse Protection Rider benefit. See Transaction Fees and Charges, page 28. Charge When Deducted Amount Deducted Premium Expense · Deducted when you make · 9.00% of premium up to target premium and 6.00% of Charge a premium payment. premium in excess of target premium in segment year 1, and lower thereafter. Partial Withdrawal · Deducted when you take · Fee a partial withdrawal. Surrender Charge 1 · Deducted during the first ·
